Citation Nr: 0727538	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  02-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from November 1974 to January 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal was remanded for additional development in 
December 2003 and to afford the veteran a Board hearing in 
June 2006.  The veteran was scheduled to testify before the 
undersigned Veterans Law Judge in June 2007.  He failed to 
report for his scheduled hearing.


FINDINGS OF FACT

1.  Bilateral knee disability was not manifest in service and 
is unrelated to the veteran's service.

2.  A back disability was not manifest in service and any 
current back disability is unrelated to the veteran's 
service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  A back disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


In the present case, the veteran's claim was received in May 
1999, prior to the enactment of the VCAA.  

A November 1999 letter explained the evidence that the 
veteran was required to submit in order to complete his 
claim.  The requirements to establish service connection were 
discussed.  

An October 2001 letter explained the VCAA and discussed the 
evidence necessary to support a claim for service connection.  
The veteran was told that VA would make reasonable efforts to 
help him obtain evidence supportive of his claim, and that he 
must provide sufficient information about outstanding records 
so that they could be requested.  

A January 2004 letter explained that records of VA treatment 
had been requested.  The veteran was asked to identify non-VA 
treatment for his claimed disabilities.  The evidence 
necessary to substantiate a claim for service connection was 
discussed.  The letter listed the evidence of record.  The 
veteran was told how VA would assist him in obtaining 
evidence.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran was not 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date.  However, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the effective date to be assigned or ratings to be assigned 
are rendered moot.

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran was afforded the 
opportunity to testify before the undersigned.  The veteran 
has not identified any additional evidence or information 
which could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

The Board concludes that an examination is not necessary.  
There are no in-service or contemporaneous evidence of knee 
disability, disease or injury and the Board concludes that 
there were none.  In regard to the back, the veteran did 
voice a complaint during service.  However, there is no 
evidence that a claimed disease or symptoms may be associated 
with the established in-service event, injury or disease, to 
include lay evidence of continuity.  Duenas v. Principi, 18 
Vet. App. 512 (2004); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.



Analysis


Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
knees.  They do show that the veteran complained of back pain 
in December 1974, and that he was assessed with muscle 
strain.  At that time, there was no tenderness and the 
veteran had good range of motion.  There are no further 
entries pertaining to the veteran's back.  In January 1975, 
an aptitude board determined that the veteran's general 
qualifications did not warrant his retention in the service.  
The board's report noted that the veteran was not in need of 
hospitalization.  Service records show that the veteran 
signed a form indicating that he had been examined in the 
previous 60 days, and was found to be physically qualified 
for separation.  No defects were found which would disqualify 
the veteran from the performance of his duties or entitle him 
to disability benefits from the service department.  It was 
also noted that the veteran had not suffered any injury or 
illness during his period of active duty.  The veteran was 
separated for unsuitability.

In his May 1999 claim, the veteran indicated that he had 
injured his back and knees but he was not sure when.

In December 2001, the veteran presented to a VA emergency 
room with gastrointestinal complaints.  A full examination 
was conducted.  His spine and lower extremities were noted to 
be normal.  

The veteran complained of knee pain, off and on, in January 
2002.  The provider did not include any assessment referable 
to the veteran's knees.

In January 2005 the veteran complained of right knee pain and 
swelling for the previous two weeks.  He denied a history of 
any trauma or fall.  He also denied pain or swelling in other 
joints.  The provider noted the veteran's  history of chronic 
back pain.  The provider assessed right knee pain and 
indicated that it appeared to be a meniscal tear.  An X-ray 
series revealed no significant bone or joint abnormality.  
Tiny osteophytes were seen along the medial knee joint line.  
The lateral projection demonstrated soft tissue density in 
the suprapatellar bursa region consistent with prominent knee 
joint effusion.  The impression was prominent knee joint 
effusion and tiny osteophytes along the medial joint line.

A March 2006 VA treatment note indicates that the veteran's 
back pain was controlled with Tylenol #3 as needed.  The 
assessment was chronic back pain.

Having reviewed the record pertaining to the veteran's 
claims, the Board concludes that service connection is not 
warranted for a bilateral knee disability or a back 
disability.  

With respect to the claimed knee disability, the Board 
observes that the service medical records are silent with 
regard to any complaint or abnormal findings pertaining to 
the veteran's knees.  On discharge, no disqualifying defects 
were noted.  In fact, there is no evidence of complaints 
referable to the veteran's knees until many years after 
discharge from service.  Specifically, the Board notes that 
the first record of any complaint for knee pain dates to 
January 2002.  There is no competent evidence that any 
current findings pertaining to the veteran's knees are 
related to service.  Rather, the evidence establishes a 
remote, post-service onset of these findings.

Regarding the veteran's claimed back disability, the Board 
acknowledges that a single complaint of back pain was 
recorded in his service medical records.  However, on 
discharge one month later, the veteran did not make any 
complaint referable to his back, and there were no defects 
found that would preclude his discharge for unsuitability.  
The first record of complaints referable to the veteran's 
back date to March 2006.  There is no competent evidence that 
the veteran's chronic back pain is related to service, to 
include the single complaint of back pain and assessment of 
muscle strain.  

The Board notes that the record also contains VA records 
showing medication renewals dating to January 1999.  Those 
records do not reflect the type of medication prescribed or 
the problems for which medications were prescribed.  However, 
even if the Board were to assume that the veteran was 
receiving treatment for his knees and back at that time, such 
records only serve to demonstrate a remote post-service onset 
of any knee or back disability.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The more probative 
evidence establishes a remote onset of the veteran's claimed 
knee and back disabilities.  The evidence of a link between 
these disabilities and service is limited to the veteran's 
assertions.  The veteran is a layperson, and his own opinion 
regarding onset or cause is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The competent 
evidence in this case demonstrates a remote, post-service 
onset of the veteran's claimed back and knee disabilities.  

The preponderance of the evidence is against these claims and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for a bilateral knee disability and a back disability is 
denied.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a back disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


